GRIFFIN, Judge.
Appellant pled nolo contendere to the unlawful purchase of cocaine in violation of section 893.13(l)(a), Florida Statutes (1987), but specifically reserved his right to appeal the denial of his motion to dismiss on the ground that chapter 87-243, Laws of Florida, which contains section 893.13(1)(a), is unconstitutional. Appellant argues that chapter 87-243 violates the “one subject rule” of Article III, Section 6, of the Florida Constitution.
This court has held on numerous occasions that the statute does not violate the “one subject rule” of the Florida Constitution. See, e.g., Moore v. State, 556 So.2d 771 (Fla. 5th DCA, 1990); O’Hara v. State, 555 So.2d 945 (Fla. 5th DCA 1990); Keegan v. State, 553 So.2d 797 (Fla. 5th DCA 1990) and Leonardi v. State, 548 So.2d 811 (Fla. 5th DCA 1989). However, we have recognized the issue to be a question of great public importance and have certified it to the Florida Supreme Court. The Florida Supreme Court has now held that chapter *20487-243 is constitutional. Burch v. State, 558 So.2d 1 (Fla.1990).
AFFIRMED.
DAUKSCH and GOSHORN, JJ., concur.